15‐3560 (L) 
Sleepyʹs LLC v. Select Comfort

 
                     UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                                 August Term, 2016 
              (Argued: June 27, 2017   Decided:  November 27, 2018) 
                            Docket Nos. 15‐3560, 16‐3595 

                                                                 
                                            
                                   SLEEPYʹS LLC, 
                                 Plaintiff‐Appellant, 

                                          v. 

    SELECT COMFORT WHOLESALE CORP., SELECT COMFORT RETAIL CORP., SELECT 
                            COMFORT CORP., 
                          Defendants‐Appellees. 
                                                                 
Before:      SACK, HALL, AND DRONEY, Circuit Judges. 

      The plaintiff Sleepyʹs LLC agreed to purchase beds from the Select 

Comfort defendants for resale in Sleepyʹs stores.  Thereafter, Sleepyʹs began to 

suspect that Select Comfort was disparaging both Sleepyʹs stores and the 

particular line of Select Comfort beds it sold.  It brought suit against Select 

Comfort in New York State court, later removed to the United States District 

Court for the Eastern District of New York, on several theories of liability, 

including slander per se, breach of contract, unfair competition, breach of the 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

implied covenant of good faith and fair dealing, and the Lanham Act.  After a 

bench trial, the district court (George C. Platt, Judge) dismissed the action.  We 

vacated and remanded in part.  On remand, the district court (Joanna Seybert, 

Judge) again entered a judgment for Select Comfort on the merits and concluded 

that attorneyʹs fees were warranted because the case was ʺexceptionalʺ under the 

Lanham Act.   


      Sleepyʹs appeals both the merits determinations and the fee award. We 

vacate and remand with respect to the district courtʹs dismissal of Sleepyʹs 

slander claims because they had not been ʺpublishedʺ under New Yorkʹs law of 

defamation and remand for a determination by the court as to whether the 

plaintiff consented to each of the slanderous statements, except for the Zaffron 

incident as to which the district court already considered Sleepyʹs consent and as 

to which we affirm.  As to the fee award, we direct the district court to apply on 

remand the standard articulated in Octane Fitness, LLC v. ICON Health & Fitness,

Inc., 572 U.S. 545, 134 S. Ct. 1749 (2014), for evaluating whether a Lanham Act 

claim is ʺexceptional.ʺ  So as to justify the award of legal fees, we also conclude 

that the district court erred by not sufficiently explaining or justifying the 




                                           2 
 
                                                                                                     15‐3560, 16‐3595 
                                                                                             Sleepyʹs v. Select Comfort

amount of the defendantsʹ attorneyʹs fees awarded under the Act.  Accordingly, 

the district courtʹs judgment is: 


              AFFIRMED in part, VACATED in part, and REMANDED.    


                                                                   PAUL D. SARKOZI (Lewis D. Prutzman, on
                                                                   the brief), Tannenbaum Helpern Syracuse & 
                                                                   Hirschtritt LLP, New York, NY, for Plaintiff‐
                                                                   Appellant. 
                                                                   ANDREW S. HANSEN (Heidi A.O. Fisher, on
                                                                   the brief), Fox Rothschild LLP, Minneapolis, 
                                                                   MN, for Defendants‐Appellees.  
SACK, Circuit Judge: 

              At all relevant times, Sleepyʹs LLC (ʺSleepyʹsʺ or the ʺplaintiffʺ) was a bed 

and mattress retailer obtaining products for resale from a variety of 

manufacturers.  In that endeavor, it entered into a ʺRetail Partnershipʺ with 

Select Comfort1—a mattress manufacturer and retailer—to sell Select Comfortʹs 

ʺPersonal Preferenceʺ line of ʺSleep Numberʺ beds in Sleepyʹs stores.  As the 

parties were aware, Select Comfort retained exclusive rights to sell its ʺCoreʺ 

(rather than Personal Preference) line of Sleep Number beds.   




                                                            
  The defendants are Select Comfort Wholesale Corporation, Select Comfort Retail 
    1

Corporation, and Select Comfort Corporation.  We refer to them collectively as ʺSelect 
Comfort.ʺ 
                                                                     3 
 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

      Sleepyʹs was unhappy with its Personal Preference sales.  It suspected that 

the poor performance resulted, at least in part, from Select Comfortʹs 

disparagement of both Sleepyʹs stores and the Personal Preference line of 

products that Sleepyʹs sold.  Sleepyʹs CEO therefore arranged for its 

representatives to conduct ʺsecret shopsʺ at Select Comfort stores in an attempt 

to gather evidence for use in a possible lawsuit against Select Comfort to recoup 

the damage Select Comfort had allegedly inflicted on Sleepyʹs business.   


      Sleepyʹs asserts that its suspicions were confirmed and, accordingly, it 

brought this lawsuit.  The amended complaint ultimately addressed by the 

district court contained ten alleged causes of action under six theories of liability: 

(1) breach of contract, (2) breach of the implied covenant of good faith and fair 

dealing, (3) unfair competition, (4) slander per se, (5) fraudulent inducement, and 

(6) the Lanham Act.  After a bench trial, the district court dismissed all the 

plaintiffʹs claims.  On appeal, we vacated the district courtʹs judgment in part and 

remanded the case to the district court.  Sleepyʹs LLC v. Select Comfort Wholesale

Corp., 779 F.3d 191, 206 (2d Cir. 2015).  The case was reassigned to another judge 

upon its return to the district court.  The court again decided in favor of Select 




                                          4 
 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

Comfort on all remaining claims against it and awarded Select Comfort 

attorneyʹs fees under the Lanham Act.   


      Sleepyʹs now argues that the district court improperly dismissed each of its 

remaining claims, that attorneyʹs fees should not have been granted, and that in 

any event the attorneyʹs fee award was excessive.  As to the district courtʹs 

dismissal of its claims, we conclude that the court erred in dismissing Sleepyʹs 

slander per se claims on the ground that the publication element cannot be met 

under New York law when the statement in question is only made to the 

plaintiffʹs representative.  We therefore vacate the district courtʹs dismissal of 

Sleepyʹs slander claims and remand for the court to determine whether Sleepyʹs 

consented to the allegedly defamatory statements.   


      We also vacate the district courtʹs fee award judgment on two grounds:  

First, we conclude that Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 

545, 134 S. Ct. 1749 (2014), which sets forth the standard for determining whether 

an award of attorneyʹs fees under the Patent Act is permissible, also applies to 

the Lanham Act.  We therefore remand to the district court to determine whether 

the defendants are entitled to attorneyʹs fees under the Octane Fitness standard.  

Second, we conclude that although district courts enjoy broad discretion in 


                                           5 
 
                                                                            15‐3560, 16‐3595 
                                                                    Sleepyʹs v. Select Comfort

apportioning attorneyʹs fees under the Lanham Act, they must provide adequate 

justification for their apportionment.  The district courtʹs award based on its 

ʺoverall senseʺ of what is appropriate in light of its familiarity with the lawsuit— 

which the district court relied on in the case at bar—is insufficient.     


      The judgment of the district court is therefore affirmed in part, vacated in 

part, and remanded for further proceedings. 


                                     BACKGROUND 

      Factual Background 


      At all relevant times, Sleepyʹs LLC was a limited liability company 

organized under the laws of Delaware.  It was a retailer selling to the public a 

variety of beds and mattresses manufactured by third parties.  The defendants, 

Select Comfort Wholesale Corporation, Select Comfort Retail Corporation, and 

Select Comfort Corporation, are corporations incorporated under the laws of 

Minnesota.  Select Comfort manufactures, produces, and sells its own mattresses 

and beds.  Among its products is the Sleep Number Bed.  The bedʹs mattress 

contains inflatable air chambers that can be adjusted to provide varying degrees 

of support for its userʹs body.   




                                           6 
 
                                                                            15‐3560, 16‐3595 
                                                                    Sleepyʹs v. Select Comfort

       Beginning in 2000, Select Comfort launched a ʺRetail Partnerʺ program.  

Through the program, ʺretail partnersʺ would, pursuant to a contract entered 

into with Select Comfort, purchase a line of Select Comfortʹs Sleep Number 

mattresses and frames for resale in the partnerʹs retail stores. 


       On June 17, 2005, Sleepyʹs and Select Comfort executed such an 

Agreement.  Dealer Agreement, Appʹx 119‐27.  During the negotiations 

preceding the execution of the contract, representatives of Select Comfort 

explained to those of Sleepyʹs that its retail partners sold the ʺPersonal 

Preferenceʺ line of Sleep Number beds, which were slightly different from the 

model sold in Select Comfortʹs own stores, the ʺCoreʺ line.  The primary 

difference between these models was the bedframe.  The Core line used a plastic‐

polymer frame, while the Personal Preference line used a frame made of wood.  

Nevertheless, the district court found that ʺ[t]he technology and basic 

components of the Personal Preference Line products were exactly the same as 

those of the Core Line, and they were both covered by the same warranty.ʺ  

Sleepyʹs LLC v. Select Comfort Wholesale Corp., 133 F. Supp. 3d 483, 488 (E.D.N.Y. 

2015).     




                                          7 
 
                                                                                15‐3560, 16‐3595 
                                                                        Sleepyʹs v. Select Comfort

              Sleepyʹs and Select Comfort maintained their retail partnership from June 

17, 2005, through January 2007.2  The results of Sleepyʹs efforts to sell the 

Personal Preference line of Sleep Number beds were disappointing.  The parties 

disagreed as to the reason.  Select Comfort asserted that the problems were 

attributable to Sleepyʹs failure to adequately advertise the product.  Sleepyʹs 

contended to the contrary, however, that the poor performance was largely the 

result of Select Comfortʹs disparagement of the Personal Preference line being 

sold by Sleepyʹs.  


              Beginning in late 2006, Sleepyʹs sought evidence to support its position in 

the dispute.  It arranged for ʺsecret shopperʺ visits to Select Comfort retail stores 

during which persons acting on Sleepyʹs behalf, but pretending to be potential 

customers of Select Comfort, asked members of its sales staff about the 

differences between the Core bed sold by Select Comfort, and the Personal 

Preference line sold by Sleepyʹs.  According to the district courtʹs findings of fact, 

the first two secret shops were made on November 4, 2006, and November 5, 




                                                            
     Although the Dealer Agreement expired on September 30, 2006, Sleepyʹs continued 
    2

to sell Sleep Number beds for several additional months.  
   
 
                                                                   8 
 
                                                                                          15‐3560, 16‐3595 
                                                                                  Sleepyʹs v. Select Comfort

2006, respectively. 3  See Sleepyʹs LLC, 133 F. Supp. 3d at 489‐91.   Sleepyʹs first 

secret shopper, Anthony Colon, alleged that a Select Comfort salesperson told 

him that Select Comfortʹs Core line of Sleep Number beds was superior to 

Sleepyʹs Personal Preference line because, among other things, the Core line was 

ʺmade to orderʺ and more comfortable.  Id.  Sleepyʹs second secret shopper was a 

Sleepyʹs district manager, Deborah Zaffron, who asserted that she was told by a 

Select Comfort salesperson that Sleepyʹs Personal Preference line was inferior, at 

least in part because Sleepyʹs mattresses were stored in a warehouse, its box 

springs could warp and break, and its beds were generally not protected by a 

warranty.  Id. at 491‐92.   


              On November 6, 2006, Sleepyʹs founder and Chief Executive Officer Harry 

Acker was told about the results of the initial secret shops during a conference 

call with Sleepyʹs personnel, which was recorded.  He said: 

                             This may be an enormous, fabulous lawsuit for Sleepyʹs 
                             to collect damages . . . .  This may be very good because 
                             if we start getting involved in a lawsuit especially in a 
                             class action and its gets publicity it will not be good for 
                             them.  This cannot help them at all in the industry.  It 


                                                            
   There is some confusion in the record, however, as to whether the first shop occurred 
    3

on September 4, 2006 or November 4, 2006.  Sleepyʹs LLC, 133 F. Supp. 3d at 489 n.8.  The 
discrepancy is immaterial.  
                                                                   9 
 
                                                                                       15‐3560, 16‐3595 
                                                                               Sleepyʹs v. Select Comfort

                             wonʹt mean a thing to the consumer, but it will for 
                             people who want to do business with [Select Comfort].   
Id. at 490 (internal citation omitted).  Acker ordered additional secret shops, 

adding that there was ʺa good chance that [Sleepyʹs] can sue this man personally 

for defamation and slander.  Make a note that we can sue him.ʺ4  Id. (internal 

citation omitted).  


              Thereafter, between November 8, 2006, and February 6, 2007, Sleepyʹs 

conducted approximately ten additional secret shops.  Id. at 492‐94.  Sleepyʹs 

alleges that its secret shoppers were told by members of Select Comfortʹs sales 

staff that the Core lineʹs plastic‐polymer frame was superior to the Personal 

Preference lineʹs wood frame because it was stronger, sturdier, fresher, and less 

likely to warp or sag.  Id.  Some secret shoppers said that they had been told by 

sales personnel at Select Comfort stores that Sleepyʹs beds are exposed to 

moisture, pests, and allergens as a result of their having been stored in a 

warehouse; that Sleepyʹs offered inferior warranty terms; and that it is preferable 

to buy from the manufacturer directly to avoid Sleepyʹs ʺknockoffs.ʺ  Id. at 492.  




                                                            
   It is not clear from the transcript or the district courtʹs opinion to whom Acker is 
    4

referring as ʺthis man.ʺ  
                                                                   10 
 
                                                                                 15‐3560, 16‐3595 
                                                                         Sleepyʹs v. Select Comfort

              On January 3, 2007—before most of the additional secret shops were 

made—Sleepyʹs executives presented Select Comfort with the findings from its 

initial secret‐shopper investigation.  Sleepyʹs threatened litigation unless it 

received a letter from Select Comfort to the effect that it would cease making 

disparaging comments about the Personal Preference line of Sleep Number beds 

sold in Sleepyʹs stores.  In response, Select Comfortʹs executives insisted that no 

such letter was necessary because the Dealer Agreement already contained non‐

disparagement provisions.5  On January 11, 2007, as Sleepyʹs additional secret 

shops began, Select Comfort notified Sleepyʹs that it was terminating the retail 




                                                            
    That was apparently not true.  The Dealer Agreement contained a unilateral non‐
    5

disparagement provision that protected Select Comfort from a retail partnerʹs efforts to 
divert customers from Select Comfortʹs retail stores:  
  
               [Sleepyʹs will] [n]ot disparage Select Comfort or any product 
               distributed through Select Comfortʹs retail stores or any of 
               Select Comfortʹs other retail partners and not interfere with 
               any of Select Comfortʹs retail storeʹs [sic] relationships with 
               customers or potential customers[.] 
                
Dealer Agreement, Section 3(j), Appʹx 120.  Although a sentence in the warranty 
provision did prohibit both parties from ʺimpair[ing], infring[ing] upon or adversely 
affect[ing] the character, reputation and good will (collectively the ʹBrand Imageʹ) of the 
other party,ʺ id. at Section 4(c), Appʹx 121, we agree with the district court that this 
sentence only applied to the warranty services, and not the mattresses themselves.  See
Sleepyʹs LLC, 133 F. Supp. 3d at 495‐96. 
                                                                   11 
 
                                                                         15‐3560, 16‐3595 
                                                                 Sleepyʹs v. Select Comfort

partnership, which had been slated in the Dealer Agreement to terminate in 

September 2006.  


       Procedural History

       On March 21, 2007, Sleepyʹs instituted this litigation in New York State 

Supreme Court, Nassau County.  About six months later, on September 25, 2007, 

Select Comfort removed it to the United States District Court for the Eastern 

District of New York on grounds of diversity of citizenship.  On February 8, 2008, 

the district court denied a motion by Select Comfort to dismiss the complaint.  

On January 6, 2010, Sleepyʹs filed an amended complaint comprising ten causes 

of action: two for breach of contract alleging that Select Comfortʹs statements 

violated the Dealer Agreement; one for fraudulent inducement alleging that 

Select Comfort misrepresented the quality of the Personal Preference line during 

contract negotiations; four for slander per se alleging that specified statements 

made to secret shoppers were defamatory; one for breach of the implied 

covenant of good faith and fair dealing alleging that Select Comfort acted in bad 

faith; one for unfair competition alleging that Select Comfort misappropriated its 

commercial advantage in bad faith; and one for a violation of the Lanham Act, 




                                         12 
 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

15 U.S.C. § 1051 et seq., alleging that Select Comfort gave false and misleading 

descriptions of Sleepyʹs products.  


      In March 2012, the district court (George C. Platt, Judge) began a bench trial 

on the plaintiffʹs claims.  After Sleepyʹs presented its evidence and rested its case, 

Select Comfort moved under Federal Rule of Civil Procedure 52(c) for judgment 

upon partial findings of fact.  The district court granted the motion, deciding in 

favor of Select Comfort on all claims that remained in dispute.  Sleepyʹs LLC v.

Select Comfort Wholesale Corp., No. 07‐cv‐4018, 2012 U.S. Dist. LEXIS 191002, at *50 

(E.D.N.Y Sept. 26, 2012).   


      Sleepyʹs appealed the judgment, and this Court affirmed in part, vacated 

in part, and remanded with instructions to the district court to engage in further 

factfinding.  Sleepyʹs LLC, 779 F.3d at 206.  We vacated the district courtʹs decision 

as to the unfair competition and breach of contract claims, which had been 

dismissed in the district court on the ground that ʺSleepyʹs had presented no 

evidence of hostile conduct that took place prior to the expiration date [of the 

Dealer Agreement] of September 30, 2006.ʺ  Id. at 198.  We concluded that the 

district courtʹs ruling was clearly erroneous because it rested on the mistaken 

understanding ʺthat the [Dealer] Agreement could not be extended except by 


                                          13 
 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

written waiver and therefore necessarily ended on September 30, 2006.ʺ  Id.  

Because the partiesʹ relationship in fact extended well beyond the formal 

termination date specified in the Dealer Agreement, we vacated and remanded 

that part of the district courtʹs order for consideration of whether the Dealer 

Agreementʹs non‐disparagement clause prohibited Select Comfortʹs statements.  

Id.   


         We also vacated the district courtʹs order dismissing Sleepyʹs slander per 

se claims, which had been based on the courtʹs understanding ʺthat Sleepyʹs 

solicited the allegedly defamatory statements and was therefore deemed in law 

to have consented to them, which precluded suit.ʺ  Id. at 199.  We concluded that 

the district courtʹs judgment was ʺbased on an incorrect understanding of the 

New York law of defamation,ʺ under which ʺ[a]n honest inquiry or investigation 

by the person defamed to ascertain the existence, source, content or meaning of a 

defamatory publication is not a defense to an action for its republication by the 

defamer.ʺ  Id. (internal quotation marks omitted).  Accordingly, we remanded 

with instructions to the district court to ʺmake findings . . . as to whether Sleepyʹs 

[secret‐shopper] inquiries were motivated by a good faith attempt to learn 




                                           14 
 
                                                                          15‐3560, 16‐3595 
                                                                  Sleepyʹs v. Select Comfort

whether the Select Comfort sales force was carrying on a consistent pattern of 

slander, or were merely a ruse to decoy Select Comfort into a lawsuit.ʺ  Id. at 201.   


      On remand to the district court, the case was reassigned to Judge Joanna 

Seybert.  The parties agreed that the record that had been compiled before Judge 

Platt prior to the appeal was complete for purposes of Judge Seybertʹs 

consideration of the matter on remand, except for the testimony of two expert 

witnesses.  The district court therefore heard these witnessesʹ testimony on July 

21 and 22, 2015.    


      On September 22, 2015, the district court again decided in favor of Select 

Comfort on all its remaining claims.  Sleepyʹs LLC, 133 F. Supp. 3d at 495‐502.  

Specifically, the district court dismissed Sleepyʹs claim that Select Comfort 

breached the non‐disparagement clause contained in § 4(c) of the Dealer 

Agreement on the ground that ʺthe mutual obligation on the parties to not 

impair the respective brand image of their counterpart[] relates solely to the 

warranty service provided by Select Comfort in connection with the Personal 

Preference line.ʺ  Id. at 495‐96.  The court concluded with respect to Sleepyʹs 

claim for breach of the implied covenant of good faith and fair dealing, that the 

Dealer Agreement was a sales contract that ʺis subject to the Uniform 


                                         15 
 
                                                                              15‐3560, 16‐3595 
                                                                      Sleepyʹs v. Select Comfort

Commercial Code, which imposes an obligation of good faithʺ but ʺdoes not 

beget a separate cause of action.ʺ  Id. at 497 (internal quotation marks omitted).  

With respect to the unfair competition claim, the district court determined that 

ʺSelect Comfortʹs sales representatives sought to distance their own products 

from those of the Personal Preference [l]ine; they endeavored to maximize their 

own competitive advantage, not usurp Sleepyʹs.ʺ  Id. at 502.  The district court 

acknowledged that Sleepyʹs claims might amount to product disparagement, but 

not unfair competition as alleged.  Id.  


       Finally, regarding Sleepyʹs slander claims, the district court held that ʺall of 

[Sleepyʹs] claims for slander per se failʺ because ʺ[i]n all of the instances pleaded 

in the Amended Complaint, the allegedly defamatory statement was made only

to Sleepyʹs representatives,ʺ and ʺ[a] defamatory writing is not published if it is 

read by no one but the defamed.ʺ  Id. at 499 (emphasis in original) (internal 

quotation marks omitted).  Although the district court identified one instance in 

which a third party may have overheard a potentially slanderous statement, the 

court dismissed it on the ground that Sleepyʹs consented to the statement by 

eliciting it in bad faith.  Id. at 499‐500; see also id. at 500 (ʺ[B]ecause the evidence 

shows that Sleepyʹs was both virtually certain that its inquiry would elicit 


                                            16 
 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

allegedly slanderous statements and substantially motivated by the desire to 

bolster a contemplated lawsuit, Sleepyʹs consented to the publication of these 

allegedly defamatory statements.ʺ).   


      After the completion of this second bench trial, Select Comfort moved for 

$4,539,305.93 in attorneyʹs fees as the prevailing party in a Lanham Act case.  The 

district court granted Select Comfortʹs request for fees in principle, finding that 

ʺthere are substantial overtone[s] to suggest that the case was filed as a 

competitive ploy.ʺ  Sleepyʹs LLC v. Select Comfort Wholesale Corp., No. 07‐cv‐4018, 

2016 WL 126377, at *4, 2016 U.S. Dist. LEXIS 3064, at *12 (E.D.N.Y Jan. 11, 2016) 

(brackets in original) (internal quotation marks omitted) (memorandum and 

order granting motion for attorneyʹs fees).  In the district courtʹs view, ʺSleepyʹs 

had undertaken a mission to gather ammunition for a future lawsuit against 

Select Comfort,ʺ making this an ʺexceptional caseʺ for which fees are available 

under the Lanham Act.  Id. (internal quotation marks omitted).  


      The district court did not, however, decide the amount of the fee award.  

Instead, it referred the case to United States Magistrate Judge Arlene R. Lindsay 

for her to determine the appropriate amount of attorneyʹs fees to be awarded.  

The magistrate judge made findings of fact and recommended an award in the 


                                          17 
 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

amount of $3,507,388.65.  Sleepyʹs LLC v. Select Comfort Wholesale Corp., No. CV 

07‐4018 (JS)(ARL), 2016 WL 11266558, 2016 U.S. Dist. LEXIS 105290, at *28‐29 

(E.D.N.Y. Aug. 8, 2016), report and recommendation adopted in part, rejected in part, 

222 F. Supp. 3d 169 (E.D.N.Y. 2016).  The magistrate judge rejected Sleepyʹs 

argument that fees related to defending the Lanham Act claim should be 

separated from fees defending the non‐Lanham Act claims because, as the 

magistrate judge decided, all the plaintiffʹs claims rested on a common set of 

operative facts and were ʺsufficiently intertwinedʺ to permit full recovery.  Id. at 

*19‐20. 


      The district court adopted these findings in part, ultimately awarding 

Select Comfort seventy‐five percent of the magistrate judgeʹs recommended fee 

award, or $2,630,541.04.  Sleepyʹs LLC v. Select Comfort Wholesale Corp., 222 F. 

Supp. 3d 169, 179‐80 (E.D.N.Y. 2016).  The court called it ʺbeyond cavil that 

Plaintiffʹs [Lanham Act and non‐Lanham Act] claims share common facts.ʺ  Id. at 

179.  But it did not agree with the magistrate judge that those claims were so 

intertwined that it would be impossible to apportion fees between those claims.  

Id.  It determined, instead, that a twenty‐five percent reduction would be 




                                          18 
 
                                                                            15‐3560, 16‐3595 
                                                                    Sleepyʹs v. Select Comfort

reasonable based on what it called its ʺoverall sense of th[e] suit.ʺ  Id. at 179‐80 

(internal quotation marks omitted). 


      In this appeal, Sleepyʹs challenges both the merits determination and the 

fee determination.  Regarding the merits, Sleepyʹs argues:  First, that the district 

court erroneously held that the publication element of a cause of action for 

slander cannot be met under New York law when the statement is made to the 

defamed partyʹs agent.  Second, that the district court mistakenly dismissed its 

breach‐of‐contract claim by disregarding parol evidence that the parties intended 

the non‐disparagement clause in § 4(c) of the Dealer Agreement to apply in non‐

warranty contexts.  Third, that contrary to the district courtʹs conclusion, Select 

Comfort breached the implied covenant of good faith and fair dealing under 

Minnesota state law.  Fourth, that the district court erred by ruling in Select 

Comfortʹs favor on the unfair competition claim by disregarding evidence 

showing that Select Comfort in fact misappropriated Sleepyʹs ʺcommercial 

advantage.ʺ  Appellantʹs Brief 28.   


      Sleepyʹs also appeals the fee award against it on three grounds:  First, it 

argues that the district court erred when it determined that Sleepyʹs Lanham Act 

claim was ʺexceptionalʺ and therefore supported a punitive fee award.  Second, 


                                          19 
 
                                                                            15‐3560, 16‐3595 
                                                                    Sleepyʹs v. Select Comfort

Sleepyʹs contends that the district court abused its discretion by apportioning 

seventy‐five percent of the magistrate judgeʹs recommended fee award when the 

Lanham Act claim was but one of ten causes of action alleged in the complaint.  

Third, Sleepyʹs argues that the district court incorrectly reviewed part of the 

magistrate judgeʹs recommendations and findings for clear error, rather than de

novo.   


                                    DISCUSSION 

       We review findings of fact after a bench trial for clear error and 

accompanying conclusions of law de novo.  MacDraw, Inc. v. CIT Grp. Equip. Fin.,

Inc., 157 F.3d 956, 960 (2d Cir. 1998).  With respect to the appeal from the fee 

award, we review the district courtʹs decision for abuse of discretion.  Matthew

Bender & Co., Inc. v. West Publʹg Co., 240 F.3d 116, 121 (2d Cir. 2001).   


     I.    The Merits Determination  

       We affirm the district courtʹs decision to dismiss Sleepyʹs breach of 

contract, unfair competition, and implied covenant of good faith and fair dealing 

claims for the reasons relied upon by the district court.  As to its dismissal of 

Sleepyʹs slander claims, however, we vacate the district courtʹs judgment insofar 

as it dismisses Sleepyʹs slander claims because the communication in question 


                                           20 
 
                                                                             15‐3560, 16‐3595 
                                                                     Sleepyʹs v. Select Comfort

had not been ʺpublished.ʺ  We instruct the district court, on remand, to 

reexamine whether Sleepyʹs consented to the slander claims. 


      Under New York law, the elements for a slander cause of action are ʺ(i) a 

defamatory statement of fact, (ii) that is false, (iii) published to a third party, 

(iv) ‘of and concerning’ the plaintiff, (v) made with the applicable level of fault 

on the part of the speaker, (vi) either causing special harm or constituting slander 

per se, and (vii) not protected by privilege.ʺ  Albert v. Loksen, 239 F.3d 256, 265–66 

(2d Cir. 2001).  The district court held that ʺall of Plaintiffʹs claims for slander per 

se failʺ because the publication element cannot be met when the defamatory 

statements were ʺmade only to Sleepyʹs representatives.ʺ  Sleepyʹs LLC, 133 F. 

Supp. 3d at 499 (emphasis in original).  Although the court concluded that there 

may have been one instance in which a third party overheard the defamatory 

statement, when Zaffron called Select Comfort in the presence of a customer who 

heard the disparaging remarks, satisfying the publication element, it held that 

Sleepyʹs consented to that statement, barring Sleepyʹs slander claim.  Id. at 500. 


      Sleepyʹs argues that the district court erroneously determined that the 

publication requirement could not be satisfied under New York law if a 

defamatory statement was made to the defamed companyʹs representatives.  We 


                                           21 
 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

agree.  In Teichner v. Bellan, 181 N.Y.S. 2d 842 (4th Depʹt 1959), a New York 

Appellate Division explained: 


      There are decisions in some States that a communication of 
      defamatory matter to an agent of the person defamed in response to 
      an inquiry does not constitute a publication to a third person . . . [b]ut 
      the better view seems to us to be that taken in another line of cases, 
      holding that the communication to the plaintiff’s agent is a publication, 
      even though the plaintiff’s action may ultimately be defeated for 
      other reasons.  The agent is, in fact, a different entity from the 
      principal; the communication to the agent is, in fact, a publication to 
      a third person. 

Id. at 249 (emphasis added) (internal citations omitted); see also 43A N.Y. Jur. 2d 

Defamation & Privacy § 94 (ʺNew York . . . adheres to the view that 

communication to an agent of the defamed party constitutes publication . . . .ʺ); 

cf. Ostrowe v. Lee, 256 N.Y. 36, 38 (1931) (deciding that a statement made to the 

slandererʹs agent constituted publication).  Although the New York Court of 

Appeals does not appear to have addressed whether statements to a plaintiffʹs 

agent constitute publication, this court is ʺbound . . . to apply the law as 

interpreted by New Yorkʹs intermediate appellate courts . . . unless we find 

persuasive evidence that the New York Court of Appeals . . . would reach a 

different conclusion.ʺ  Zaretsky v. William Goldberg Diamond Corp., 820 F.3d 513, 

521 (2d Cir. 2016) (brackets and internal quotation marks omitted).  Relying on 


                                          22 
 
                                                                                15‐3560, 16‐3595 
                                                                        Sleepyʹs v. Select Comfort

Teichner and finding no reason to think that the New York Court of Appeals 

would decide otherwise, we conclude that Select Comfortʹs statements could 

meet the publication element notwithstanding the fact that they were made to 

Sleepyʹs representatives.  We, therefore, vacate the district courtʹs dismissal of the 

plaintiffʹs slander claims, since the dismissals were based on the conclusion that 

the alleged slanderous statements were not ʺpublishedʺ under New York law.   


       We nevertheless remand the matter to the district court for it also to 

consider whether Sleepyʹs consented to the utterance of each of those statements.    

In our previous decision, we observed: 

       When a plaintiff sues for defamation based on a statement of the 
       defendant elicited by the plaintiff with some reason to expect that 
       the defendantʹs statement might be defamatory, the more the 
       evidence supports the proposition that the plaintiff elicited the 
       statement with a high degree of certainty that it would be 
       defamatory, for the purpose of enabling a lawsuit, the stronger the 
       defendantʹs case for deeming the statement consented to, thus 
       barring the claim.  
Sleepyʹs LLC, 779 F.3d at 201; see also Teichner, 181 N.Y.S. 2d at 846  (ʺ[A] plaintiff 

who had authorized an agent to make an inquiry on his behalf is not to be 

charged with consent to a defamatory statement made in reply to the inquiry, 

unless he had reason to anticipate that the response might be a defamatory one. . . .ʺ 

(emphasis added)).   


                                             23 
 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

      The district court did, in fact, consider whether Sleepyʹs consented to one 

of the allegedly slanderous statements: when Zaffron called Select Comfort in the 

presence of a customer who overheard the disparaging remarks.  Sleepyʹs LLC, 

133 F. Supp. 3d at 499‐500.  The district court found that ʺthe evidence shows that 

Sleepyʹs was both virtually certain that its inquiry would elicit allegedly 

slanderous statements and substantially motivated by the desire to bolster a 

contemplated lawsuit.ʺ  Id. at 500.  The district court relied on the fact that the 

incident occurred after Ackerʹs statements of November 6, 2006, when he 

expressed his intent to sue Select Comfort.  Id. We therefore agree with the 

district courtʹs conclusion that Sleepyʹs consented to the disparaging statements 

with regards to the Zaffron incident and, to that extent, affirm the district courtʹs 

judgment.  


      The district court did not, however, expressly decide whether Sleepyʹs  


consented to the remaining slanderous statements.  In its opinion, the court 

noted that ʺ[t]hough it need not visit the issue, the Court suspects that even if 

Plaintiffʹs other claimed instances of slander per se had been published, those 

claims would nonetheless be barred for the same reasons that any claim arising 

out of the Zaffron incident is.ʺ  Sleepyʹs LLC, 133 F. Supp. 3d at 500 n.19.  We 


                                          24 
 
                                                                             15‐3560, 16‐3595 
                                                                     Sleepyʹs v. Select Comfort

direct the district court, on remand, to make a determination as to whether 

Sleepyʹs consented to the remainder of the relevant statements and to determine 

whether, for that reason, those claims were properly dismissed.   


    II.      Fee Award Determination 

          Sleepyʹs also argues that the district court made errors regarding its fee 

determination, both in finding that Select Comfort was entitled to any legal fees 

as the prevailing party of an ʺexceptionalʺ Lanham Act case and in the amount of 

the award.  We agree.  Although the inquiry may change somewhat depending 

on the courtʹs determination of the substantive issues we are remanding to it, we 

nonetheless review it here both because the result may not change, and also 

because a review of the fee award will likely be useful and effective even if the 

damage award changes. 


    1. ʺExceptional Caseʺ Under the Lanham Act

          Under Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a), a court ʺmay 

award reasonable attorneyʹs fees to the prevailing partyʺ in ʺexceptional cases.ʺ  

We have observed previously that the Lanham Act allows recovery of reasonable 

attorneyʹs fees only ʺon evidence of fraud or bad faith.ʺ  Twin Peaks Prods., Inc. v.

Publications Intl, Ltd., 996 F.2d 1366, 1383 (2d Cir. 1993) (quoting Transgo, Inc. v.


                                             25 
 
                                                                            15‐3560, 16‐3595 
                                                                    Sleepyʹs v. Select Comfort

Ajac Transmission Parts Corp., 768 F.2d 1001, 1014 (9th Cir. 1985), cert. denied, 474 

U.S. 1059 (1986)); see also Sterling Drug, Inc. v. Bayer AG, 14 F.3d 733, 751 (2d Cir. 

1994).  We have also affirmed a district courtʹs decision to award attorneyʹs fees 

under the Lanham Act if the lawsuit was ʺinitiated as a competitive ploy,ʺ 

Mennen Co. v. Gillette Co., 565 F. Supp. 648, 657 (S.D.N.Y. 1983), affʹd, 742 F.2d 

1437 (2d Cir. 1984), or commenced ʺin bad faith merely to join in the profits from 

[the defendant],ʺ Universal City Studios, Inc. v. Nintendo Co., 797 F.2d 70, 77 (2d 

Cir. 1986).  The district court relied on these decisions in concluding that this case 

was ʺexceptional.ʺ  Sleepyʹs LLC, 2016 WL 126377, at *4, 2016 U.S. Dist. LEXIS 

3064, at *12. 


       In Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 134 S. Ct. 

1749 (2014), the Supreme Court considered the meaning of ʺexceptional caseʺ 

under the attorneyʹs fees provision in the Patent Act, 35 U.S. Code § 285 – a 

provision that is identical to the Lanham Actʹs attorneyʹs fees provision.  Octane

Fitness, 572 U.S. at 554.  It concluded that ʺan ʹexceptionalʹ case is simply one that 

stands out from others with respect to the substantive strength of a partyʹs 

litigating position (considering both the governing law and the facts of the case) 

or the unreasonable manner in which the case was litigated.ʺ  Id.  The Court 


                                           26 
 
                                                                                 15‐3560, 16‐3595 
                                                                         Sleepyʹs v. Select Comfort

encouraged district courts considering the question to evaluate the totality of the 

circumstances, considering a wide variety of factors, including ʺfrivolousness, 

motivation, objective unreasonableness (both in the factual and legal components 

of the case) and the need in particular circumstances to advance considerations 

of compensation and deterrence.ʺ  Id. at 1756 n.6 (quoting Fogerty v. Fantasy, Inc., 

510 U.S. 517, 534 n.19 (1994)).  


              Many federal circuit courts, including the Third, Fourth, Fifth, Sixth, 

Ninth, and Federal Circuits, have since concluded that Octane Fitness applies to 

the Lanham Actʹs attorneyʹs fees provision.6  See Romag Fasteners, Inc. v. Fossil,

Inc., 866 F.3d 1330, 1334‐36 (Fed. Cir. 2017); SunEarth, Inc. v. Sun Earth Solar Power

Co., Ltd., 839 F.3d 1179, 1181 (9th Cir. 2016); Baker v. DeShong, 821 F.3d 620, 622–

25 (5th Cir. 2016); Georgia‐Pacific Consumer Prods. LP v. von Drehle Corp., 781 F.3d 

710, 720‐21 (4th Cir. 2015), as amended (Apr. 15, 2015); Slep‐Tone Entmʹt Corp. v.

Karaoke Kandy Store, Inc., 782 F.3d 313, 317‐18 (6th Cir. 2015); Fair Wind Sailing,



                                                            
   These courts observed, as we have above, that the language of the Lanham Act and 
    6

Patent Act is identical, Romag Fasteners, Inc., 866 F.3d at 1335; Baker, 821 F.3d at 622‐25; 
Georgia‐Pacific Consumer Prods. LP, 781 F.3d at 721; Slep‐Tone Entmʹt Corp., 782 F.3d at 
318; Fair Wind Sailing, Inc., 764 F.3d at 313‐15, that Congress specifically mentioned the 
Patent Act when passing the Lanham Act, Romag Fasteners, Inc., 866 F.3d at 1335‐36; 
Baker, 821 F.3d at 623; Fair Wind Sailing, Inc., 764 F.3d at 314‐15, and that the statutes 
have parallel structure and purpose, Baker, 821 F.3d at 624. 
                                                                   27 
 
                                                                                 15‐3560, 16‐3595 
                                                                         Sleepyʹs v. Select Comfort

Inc. v. Dempster, 764 F.3d 303, 313‐15 (3d Cir. 2014).  We now join them, 

concluding that under the Lanham Act, an exceptional case is one that stands out 

from others in the manner articulated by Octane Fitness, 572 U.S. at 554.  It is on 

that basis that we vacate the district courtʹs holding that Sleepyʹs brought an 

exceptional case under our prior Lanham Act precedent and remand for a new 

determination under Octane Fitness.7 


          2. Fee Award

              Sleepyʹs also objected to the amount of the fee award: seventy‐five percent 

of Select Comfortʹs total attorneyʹs fees through September 25, 2012.  We find the 

district courtʹs high apportionment based solely on the empty, but eventually 

abandoned, Lanham Act claim puzzling at best.   




                                                            
      It is not altogether clear to us that the case at bar was ʺfrivolous[]ʺ or improperly 
    7

ʺmotivat[ed].ʺ  Octane Fitness, 572 U.S. at 554 n.6.  Sleepyʹs claims survived summary 
judgment and were only dismissed after a bench trial on a motion for judgment on 
partial findings under Federal Rule of Civil Procedure 52(c).  On appeal, we revived the 
unfair competition, breach of contract, and slander per se claims.  And although Ackerʹs 
comments strike us as objectionable and inappropriate, it is not self‐evident that they 
alone could convert an otherwise‐reasonable response to possible defamation 
(investigation and litigation) into a bad‐faith competitive ploy.  But the district court 
must decide this in the first instance—in conjunction with other relevant factors, such as 
Sleepyʹs spoliation—a decision to which we will owe deference in the event of a further 
appeal.   
   
                                                                   28 
 
                                                                             15‐3560, 16‐3595 
                                                                     Sleepyʹs v. Select Comfort

      If the district court determines that no attorneyʹs fee award is warranted 

under Octane Fitness, of course that will be the end of the matter, subject to 

further appeal if any.  But if it again decides the case is ʺexceptionalʺ under the 

Lanham Act, and that awarding attorneyʹs fees is therefore warranted, we think 

it must revisit its approach to determining the amount of the award.   


      When the award of attorneyʹs fees is justified, the district court must, of 

course, calculate the amount of the fees to which a prevailing party is entitled.  

Depending on the facts of the case, this can be challenging, there being no pole 

star by which the court can steer a true course.  But the district court here 

correctly noted that ʺ[t]he prevailing party in a multi‐claim case which includes 

both Lanham Act and non‐Lanham Act counts should be entitled to attorney fees 

only for work expended in prosecuting or defending the Lanham Act counts.ʺ  

Sleepyʹs LLC, 222 F. Supp. 3d at 176 (emphasis added) (quoting N.Y. State Soc. of

Certified Pub. Acct. v. Eric Louis Assocs., Inc., 79 F. Supp. 2d 331, 353 (S.D.N.Y. 

1999)); see also Gracie v. Gracie, 217 F.3d 1060, 1069 (9th Cir. 2000) (ʺ[W]e hold that 

as a general matter, a prevailing party in a case involving Lanham Act and non‐

Lanham Act claims can recover attorneysʹ fees only for work related to the 

Lanham Act claims.ʺ); U.S. Structures, Inc. v. J.P. Structures, Inc., 130 F.3d 1185, 


                                           29 
 
                                                                           15‐3560, 16‐3595 
                                                                   Sleepyʹs v. Select Comfort

1193 (6th Cir. 1997) (ʺ[U]nder 15 U.S.C. § 1117(a), attorneysʹ fees are recoverable 

only for work performed in connection with claims filed under the Lanham 

Act.ʺ).  Limiting Lanham Act recovery to Lanham Act work ʺcomports with the 

background rule in America—the prevailing party usually cannot recover fees 

absent statutory authority.ʺ  Procter & Gamble Co. v. Amway Corp., 280 F.3d 519, 

527 (5th Cir. 2002). 


      The Fifth and Ninth Circuits have created a narrow exception to this rule, 

concluding that the prevailing party may recover for total attorneyʹs fees 

incurred in a litigation containing both Lanham Act and non‐Lanham Act claims 

if ʺthe Lanham Act claims and non‐Lanham Act claims are so intertwined that it 

is impossible to differentiate betweenʺ them.  Gracie, 217 F.3d at 1069 (emphasis in 

original) (internal quotation marks omitted); see also Procter & Gamble Co., 280 

F.3d at 527 (5th Cir. 2002).  Nevertheless, as the Ninth Circuit recognized:  


      [T]he impossibility of making an exact apportionment does not 
      relieve the district court of its duty to make some attempt to adjust 
      the fee award in an effort to reflect an apportionment.  In other 
      words, apportionment or an attempt at apportionment is required 
      unless the court finds the claims are so inextricably intertwined that 
      even an estimated adjustment would be meaningless. 
Gracie, 217 F.3d at 1070 (third emphasis added).  




                                          30 
 
                                                                             15‐3560, 16‐3595 
                                                                     Sleepyʹs v. Select Comfort

      We would approach this ʺinextricably intertwinedʺ line of reasoning with 

great care were we to address today whether or not to adopt the Fifth and Ninth 

Circuitsʹ exception.  Indeed, permitting full recovery for both Lanham Act and 

non‐Lanham Act claims because of the difficulty of differentiating between them 

could permit, as might be the case here, a very small Lanham Act tail to 

improperly wag a huge attorneyʹs‐fee dog.  But we need not opine on this 

possibly fraught approach here because the district court in the case before us 

concluded, correctly we think, that the claims here ʺare not ʹso inextricably 

intertwined that even an estimated adjustment would be meaningless.ʹʺ  Sleepyʹs

LLC, 222 F. Supp. 3d at 179 (emphasis added) (quoting Gracie, 217 F.3d at 1070).  


      Although we agree with the district court that the Fifth and Ninth Circuitʹs 

exception, even were we to adopt it, does not apply here, we nevertheless vacate 

its fee award for its failure to provide a rationale for its apportionment decision 

sufficient to enable us to fulfill our responsibility to provide a meaningful 

review.  See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 558 (2010) (ʺDetermining 

a ʹreasonable attorneyʹs feeʹ is a matter that is committed to the sound discretion 

of a trial judge, but the judgeʹs discretion is not unlimited.  It is essential that the 

judge provide a reasonably specific explanation for all aspects of a fee 


                                           31 
 
                                                                                 15‐3560, 16‐3595 
                                                                         Sleepyʹs v. Select Comfort

determination . . . .  Unless such an explanation is given, adequate appellate 

review is not feasible.ʺ (internal citation omitted)); Konits v. Valley Stream Cent.

High Sch. Dist., 350 F. Appʹx 501, 504 (2d Cir. 2009) (summary order) (ʺBecause 

we do not have such explanations to review, we cannot tell whether the court 

abused its discretion in reaching the determination to reduce by one third the 

attorney hours expended before [a specified date].ʺ).  The district court devoted 

significant time and care to describing the relevant legal standards and why the 

facts of this case render apportionment difficult.  Unfortunately, it then 

summarily concluded that ʺ[b]ased on [its] overall sense of this suit,ʺ8 it would 

ʺapportion seventy‐five percent (75%) of the time billed through September 25, 

2012, as time spent in relation to the Lanham Act claim.ʺ  Sleepyʹs LLC, 222 F. 

Supp. 3d at 180 (internal quotation marks and brackets omitted).  The district 

court provided no explanation to justify its apportionment; instead, it simply 

cited Fox v. Vice, 563 U.S. 826, 838 (2011), which noted that ʺ[t]he essential goal in 

                                                            
    Judge Seybertʹs involvement in this case began long after the Lanham Act claim had 
    8

been abandoned, further limiting our ability to accept her general and essentially 
unexplained apportionment decision.  See Konits, 350 F. Appʹx at 504 (ʺ[D]iscretionary 
reductions for limited success may be appropriate, but the district court did not provide 
an adequate explanation for the reductions, particularly in view of the judgeʹs 
comparatively limited involvement in the case which would reduce his exposure to 
counselʹs work over the full life of the litigation . . . .ʺ). 
  
 
                                                                   32 
 
                                                                                   15‐3560, 16‐3595 
                                                                           Sleepyʹs v. Select Comfort

shifting fees [to either party] is to do rough justice, not to achieve auditing 

perfection.ʺ  The goal may be rough justice, but it is justice still.  And thus, some 

explanation is required.9  Instead of untying this Gordian Knot, the district court 

seemed to cut it.  We can neither untie nor retie it ourselves. 


              We are more familiar than we would care to be with complaints containing 

hopeless claims thrown in for reasons we can only guess.  Here, the plaintiff 

brought what appears to be just such an all‐but‐the‐kitchen‐sink complaint, 

comprising ten causes of action and six theories of liability, only the last of which 

purportedly arose under the Lanham Act.  Pl. Am. Compl., Appʹx 108‐116.   

Indeed, in the introductory portion of the Amended Complaint, which generally 

summarized the plaintiffʹs claims to follow, the plaintiff did not so much as 




                                                            
      It is not at all clear to us why the district court found seventy‐five percent of the fees 
    9

to be reasonable.  The district court acknowledged in its fee determination opinion that 
ʺcertain of Plaintiffʹs claims were based on legal theories and/or factual allegations 
distinct from those underlying the Lanham Act claims,ʺ including the breach of 
contract, unfair competition, fraudulent inducement, and implied covenant of good 
faith and fair dealing claims – five of the ten causes of action, and four of the six theories 
of liability.  Sleepyʹs LLC, 222 F. Supp. 3d at 179.  In fact, the only claims the district court 
did not identify as distinct from the Lanham Act claims for the purposes of the fee 
award determination were the plaintiffʹs four slander per se claims.  Id.  
   
 
                                                                   33 
 
                                                                                 15‐3560, 16‐3595 
                                                                         Sleepyʹs v. Select Comfort

mention the Lanham Act. 10  Id. at 97.  Moreover, in 2013, when the plaintiff first 

appealed this case to this Court, it in effect abandoned its Lanham Act claim by 

not appealing the district courtʹs dismissal of it.  Sleepyʹs LLC, 779 F.3d at 196 n.3 

(2d Cir. 2015) (noting the absence of an appeal with respect to the Lanham Act 

and fraudulent inducement claims in the plaintiffʹs 2013 brief).  These factors 

suggest that the Lanham Act claim was not the central thrust of the plaintiffʹs 

lawsuit—nor a massive burden on the defendantsʹ defense—and therefore may 

not have accounted for most—or even much—of the attorneysʹ work.  Of course, 




                                                            
     The plaintiff described the ʺNature of the Actionʺ in its First Amended Complaint, in 
    10

its entirety, as follows: 

                                      Nature of the Action 
                This is an action to recover the damages Sleepyʹs suffered as a 
         result of the tortious acts and breaches of contract that Select Comfort 
         committed while Sleepyʹs was its ʺRetail Partner.ʺ  Select Comfort entered 
         into a dealer agreement with Sleepyʹs and induced Sleepyʹs to commit 
         valuable resources to promote and popularize Select Comfortʹs products.  
         As set forth herein, through a concerted pattern of defamation and 
         disparagement of Sleepyʹs products and Sleepyʹs, express breaches of the 
         dealer agreement, fraudulent misrepresentations, breach of the implied 
         covenant of good faith and fair dealing contained in the dealer agreement, 
         and unfair competition in violation of federal and New York law, Select 
         Comfort damaged Sleepyʹs and effectively deprived it of the benefits of 
         the dealer agreement.  
                 
    Pl. Am. Compl., Appʹx 97.

 
                                                                   34 
 
                                                                                     15‐3560, 16‐3595 
                                                                             Sleepyʹs v. Select Comfort

the district court may have reasons for concluding otherwise, but it must tell us 

what they are before we attempt to further evaluate its decision.   

              We therefore vacate the judgment as to the attorneyʹs fees award, and 

remand it to the district court to determine de novo whether the defendants are 

entitled to attorneyʹs fees under the Octane Fitness standard, and, if so, to explain 

what amount of attorneyʹs fees would reflect the proportion of Select Comfortʹs 

legal efforts spent defending against the Lanham Act claim.11  


                                                               CONCLUSION 
              We have considered the partiesʹ remaining arguments on appeal and 

conclude that they are without merit.  For the foregoing reasons, we AFFIRM the 

judgment of the district court in part, VACATE the judgment of the district court 

in part, and REMAND this matter to that court for further proceedings.   




                                                            
     While the issue is for the district court to address in the first instance upon remand, 
    11

a useful starting point might reflect the fact that the Lanham Act claim was one of ten 
causes of action, or one of six theories of liability; that percentage can then be adjusted 
to account for common sets of facts, similar theories of liability, or other factors.  But of 
course, the district court must decide its method and make its determination in the first 
instance, subject to our possible subsequent—albeit deferential—review. 
                                                                    35